The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Current Status of Claims
This office action is response to communication of February 14, 2019. Claims 1 to 17 are currently active in the application. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 15, 2020 was filed before the mailing date of the first action on merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.


Claims 1- are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US patent Publication 2017/0301736 A1) in view of Ueki et al. (US Patent Publication 2017/0322358 A1). 
	In regard of claim 1, Wang et al. disclose a flexible touch control display module, comprising: an array substrate (See Fig. 2 of Wang et al. illustrating a flexible touch control display with the substrate (201)); an organic light emitting diode (OLED) light emitting layer disposed on a surface of the array substrate (See at least Figure 2 of Wang et al. illustrating light emitting layer (203) as discussed in paragraph [0044]); a thin film encapsulation layer disposed on a surface of the OLED light emitting layer (See at least Figure 2 of Wang et al. illustrating an encapsulation layer (204) as discussed in paragraph [0045]); a touch control layer disposed on the thin film encapsulation layer (See Figure 2 of Wang et al. illustrating a touch control layer (207) is disposed on the encapsulation layer (204)); and a polarizing film layer disposed on the touch control layer (See Figure 2 of Wang et al. illustrating a polarizing film layer (208) as discussed in paragraph [0058] of Wang et al.); wherein the polarizing film layer comprises an adhesive layer (See at least paragraph [0059] of Wang discussing an adhesive layer between the touch film (207) and the polarizer film (208)).
	However, the reference to Wang et al. does not specifically does not show 
a photo alignment layer, and a protective layer, the photo alignment layer is disposed on the touch control layer, and the adhesive layer is disposed between the touch control layer and the photo alignment layer, such that the photo alignment layer is adhered to the touch control layer, and the protective layer is disposed on the photo alignment 
	In the same field of endeavor, Ueki et al. disclose polarizing layer includes a polarizing film includes a photo alignment layer, adhesive layer and adhesive layer is pressure sensitive adhesive as discussed in paragraphs [0155, 0143-0145] of Ueki et al.
Therefore, it would be obvious for the person skilled in the art at the moment the invention was filed to use a polarizing film discussed by Ueki et al. with the device of Wang et al. in order to avoid occurrence of cracking on the edge when a touch panel is bonded to a polarizer layer.
	In regard of claim 3, Wang et al. and Ueki et al. further disclose the flexible touch control display module according to Claim 1, wherein a material of the photo alignment layer comprises polyvinyl alcohol (See at least paragraphs [0154-0155] of Ueki et al. discussing usage of polyvinyl alcohol).
	In regard of claim 4, Wang et al. and Ueki et al. further disclose the flexible touch control display module according to Claim 1, wherein the protective layer comprises an organic photoresist or silicon nitride (See at least paragraph [0009, 0012, 0022] of Wang et al. discussing the protective layer made of silicon nitride).
	In regard of claim 5, Wang et al. and Ueki et al. further disclose the flexible touch control display module according to Claim 1, wherein the touch control layer is provided with a touch control electrode formed by curing an electrically conductive netlike 
	In regard of claim 6, Wang et al. and Ueki et al. further disclose the flexible touch control display module according to Claim 1, wherein the thin film encapsulation layer comprises a first inorganic encapsulation layer, a first organic encapsulation layer, and a second inorganic encapsulation layer disposed in a stack (See at least Figure 2 of Wang et al. illustrating encapsulation layer (208) and second encapsulation layer (204) as discussed in paragraphs [0049-0050] of Wang et al.).
	In regard of claim 7, Wang et al. and Ueki et al. further disclose the flexible touch control display module according to Claim 6, wherein the touch control layer is disposed on a surface of the second inorganic encapsulation layer (See at least Figure 2 of Wang et al. illustrating the touch control layer (207) as discussed in paragraph [0038] of Wang et al.).
	In regard of claim 8, Wang et al. and Ueki et al. further disclose the flexible touch control display module according to Claim 6, wherein a material of the first inorganic encapsulation layer comprises one or a combination of two or more of silicon nitride, silicon dioxide, aluminum oxide, titanium dioxide, and zirconium dioxide (See at least paragraph [0047] of Wang et al. discussing materials of which inorganic encapsulation layer).
	In regard of claim 9, Wang et al. and Ueki et al. further disclose the flexible touch control display module according to Claim 6, wherein a material of the organic encapsulation layer comprises an olefin acid ester polymer, and a material of the second inorganic encapsulation layer and a material of the first inorganic encapsulation 
	In regard of claim 10, Wang et al. and Ueki et al. further disclose a flexible touch control display module, comprising: an array substrate; an organic light emitting diode (OLED) light emitting layer disposed on a surface of the array substrate; a thin film encapsulation layer disposed on a surface of the OLED light emitting layer; a touch control layer disposed on the thin film encapsulation layer; and a polarizing film layer disposed on the touch control layer; wherein the polarizing film layer comprises an adhesive layer, a photo alignment layer, and a protective layer, the photo alignment layer is disposed on the touch control layer, and the adhesive layer is disposed between the touch control layer and the photo alignment layer, such that the photo alignment layer is adhered to the touch control layer, and the protective layer is disposed on the photo alignment layer (See rejection of claim 1 provided above).
	In regard of claim 12, Wang et al. and Ueki et al. further disclose the flexible touch control display module according to Claim 10, wherein the protective layer comprises an organic photoresist or silicon nitride (See rejection of claim 4 provided above).
	In regard of claim 13, Wang et al. and Ueki et al. further disclose the flexible touch control display module according to Claim 10, wherein the touch control layer is provided with a touch control electrode formed by curing an electrically conductive netlike member (See rejection of claim 5 provided above).
claim 14, Wang et al. and Ueki et al. further disclose the flexible touch control display module according to Claim 10, wherein the thin film encapsulation layer comprises a first inorganic encapsulation layer, a first organic encapsulation layer, and a second inorganic encapsulation layer disposed in a stack (See rejection of claim 6 provided above).
	In regard of claim 15, Wang et al. and Ueki et al. further disclose the flexible touch control display module according to Claim 14, wherein the touch control layer is disposed on a surface of the second inorganic encapsulation layer (See rejection of claim 9 provided above).
	In regard of claim 16, Wang et al. and Ueki et al. further disclose the flexible touch control display module according to Claim 14, wherein a material of the first inorganic encapsulation layer comprises one or a combination of two or more of silicon nitride, silicon dioxide, aluminum oxide, titanium dioxide, and zirconium dioxide (See rejection of claim 8 provided above).
	In regard of claim 17, Wang et al. and Ueki et al. further disclose the flexible touch control display module according to Claim 14, wherein a material of the organic encapsulation layer comprises an olefin acid ester polymer, and a material of the second inorganic encapsulation layer and a material of the first inorganic encapsulation layer are same (See rejection of claim 9 provided above).
Claims 2, 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US patent Publication 2017/0301736 A1) in view of Ueki et al. (US Patent Publication 2017/0322358 A1) and further in view of Nakatani et al. (US Patent Publication 2010/0252857 A1). 
In regard of claim 2, Wang et al. and Ueki et al. further disclose the flexible touch control display module according to Claim 1.
	However, the combination of Wang et al. and Ueki et al. does not show a display wherein a material of the photosensitive liquid substrate comprises polyacrylic acid.
	In the same field of endeavor, Nakatani et al. discloses a method for manufacturing display where photosensitive liquid substrate comprises polyactylic acid as discussed in paragraph [0200].
Therefore, it would be obvious for the person skilled in the art at the moment the invention was filed to use a polyactylic acid discussed by Nakatani et al. with the device of Wang et al. and Ueki et al. in order to form photosensitive layer of a flexible touch control display.
	In regard of claim 11, Wang et al. , Ueki et al. and Nakatani  et al. further disclose the flexible touch control display module according to Claim 10, wherein a material of the photo alignment layer comprises polyvinyl alcohol (See rejection of claim 2 provided above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R 1.111 to consider these references fully when responding to this action.
Examiner’s Note: Examiner has cited particular columns, line numbers, and figures in the references as applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teaching of the art 
U.S. Patent Publication 2016/0020259 to Cheng et al.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olga V. Merkoulova whose telephone number is ((571)270-7796.  The examiner can normally be reached on Mon-Fri. from 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8796.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/OLGA V MERKOULOVA/Primary Examiner, Art Unit 2692